DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 4/27/2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference (i.e. Chinese Office Action) listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over (WO 2015/098060), equivalent to Tomai et al (US 2016/0343554) cited below, in view of Skaudzius et al (Synthesis and evolution of crystalline garnet phases in Y3Al5-xInxO12).
With respect to claim 11, Tomai discloses a method of manufacturing an oxide semiconductor thin film by sputtering a target (abstract; para 0019), wherein the target comprises bixbyite and garnet phases (para 0021, 0030, 0075, and 0124), and the garnet phase is defined as A3B5O12 (where ‘A’ is Y, and ‘B’ is Al and/or Ga) and the bixbyite phase is defined as In2O3 (abstract; para 0018-0020), resulting in the garnet phase being either Y3Al5O12, Y3Ga5O12, or Y3(GaxAl5-x)O12.
However Tomai is limited in that indium being present in the garnet phase is not specifically suggested.
Skaudzius teaches a method of sintering a garnet powder formed by partially substituting Al for In to form Y3Al5-xInxO12, wherein ‘x’ is 2 (Abstract), resulting in a sintered garnet phase of Y3Al5In2O12 (3. Results and Discussion). Skaudzius cites the advantage of substituting In for Al as having high creep and oxidation resistance at high temperature and low heat conductivity (1. Introduction).
It would have been obvious to one of ordinary skill in the art to partially substitute the Al or Ga of Tomai with In as taught by Skaudzius to gain the advantage of high creep and oxidation resistance at high temperature and low heat conductivity.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claim 11 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/325170 (reference application) in view of WO 2015/098060. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending Application in view of WO 2015/098060 are narrower in scope than the claims of the current invention since WO 2015/098060 teaches substituting Y for La, Nd, Sm, Eu, Gd, Tb, Dy, Ho, Er, Tm, Yb, and Lu in a garnet phase, and thus encompass the subject matter of the current claims. Therefore, any reference meeting the limitations set forth in claims 1-7 of the copending Application in view of WO 2015/098060 would also meet the requirements set forth in claim 11 of the current invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant’s Remarks on p. 4-6 filed 7/28/2021 are addressed below.

112 Rejections
Claim 11 has been amended to provide antecedent basis and clarity; the previous 2nd paragraph rejections are withdrawn.

102 Rejections
Applicant' s arguments on p. 4-6 with respect to claim 11 have been considered but are moot because the arguments do not apply to the new combination of references Tomai and Skaudzius being applied in the current rejection. In addition, Applicant's argument regarding that Tomai fails to show certain features of Applicant' s invention is noted, however the features upon which Applicant relies (i.e., high density and low bulk resistance) are not recited in the rejected claim 11. Although claim 11 is interpreted in light of the Specification, limitations from the Specification are not read into claim 11 (MPEP 2145, Section VI).  

Double Patenting Rejections
On p. 6, Applicant argues that the compositions of the present claim 11 and claims copending application 16/325170 in view of WO 2015/098060 are distinct.
The Examiner respectfully disagrees as the claims of the copending application require the composition (i.e. formula) of the sputter target in present claim 11 with exception of yttrium or ‘Y’ for the garnet phase at Y+3, with WO 2015/098060 teaching that ‘Y+3’ is a known substitute for La+3, Nd+3, Sm+3, Eu+3, Gd+3, Tb+3, Dy+3, Ho+3, Er+3, Tm+3, Yb+3, and Lu+3 of the copending application for garnet phases in sputter targets. Thus the combination of the copening application and prior art read on the composition of present claim 11.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A BAND whose telephone number is (571)272-9815.  The examiner can normally be reached on Mon-Fri, 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MICHAEL A BAND/Primary Examiner, Art Unit 1794